ACCEPTED
                                                                                                      01-15-00436-CV
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                               10/21/2015 12:23:08 PM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK

                  Donato, Minx, Brown & Pool, P.C.
                                   attorneys at law
                         3200 Southwest Freeway, Suite 2300                         FILED IN
                                Houston, Texas 77027                        1st COURT OF APPEALS
                                   www.donatominxbrown.com                      HOUSTON, TEXAS
AARON POOL
                                                                           10/21/2015 12:23:08 PM
                                                                       telephone: (713) 877-1112
direct Dial: (713) 403-8110                                                 CHRISTOPHER
                                                                        facsimile:           A. PRINE
                                                                                   (713) 877-1138
email: apool@donatominxbrown.com                                                     Clerk



                                      October 21, 2015


Christopher A. Prine                                              Via Electronic Case Filing
Clerk of the Court
Court of Appeals First District
301 Fannin Street
Houston, TX 77002-2066

        Re:   Court of Appeals No.: 01-15-00436-CV
              Trial Court Case No.: 14-CV-0490

              The City of Friendswood and Kevin Holland v. Paul and Carolyn Horn,
              Mike and Lucy Stacy, Pete and Judy Garcia and Janice Frankie

Dear Mr. Prine:

       Pursuant to your correspondence of September 17, 2015, this is to inform the
Court that Aaron Pool will present oral argument on October 27, 2015 on behalf of the
Appellees in this matter.

                                                   Sincerely,

                                                   DONATO, MINX, BROWN & POOL, P.C.

                                                   /s/ Aaron Pool

                                                   Aaron Pool

AP/rh




                         INTERNATIONAL SOCIETY OF PRIMERUS LAW FIRMS
October 21, 2015
Page 2


cc:   William S. Helfand                             Via Electronic Mail
      Charles T. Jeremiah
      Chamberlain, Hrdlicka, White, Williams & Aughtry
      1200 Smith St., 14th Floor
      Houston, Texas 77002